EXHIBIT 10.1

 

EXECUTION COPY

 

Chaparral Steel Company

 

and the Guarantors

 

listed on Schedule A hereto

 

$300,000,000

 

10% Senior Notes due 2013

 

Purchase Agreement

 

dated June 29, 2005

 

Banc of America Securities LLC

 

UBS Securities LLC

 

SunTrust Capital Markets, Inc.

 

Wells Fargo Securities, LLC

 

Comerica Securities, Inc.



--------------------------------------------------------------------------------

Purchase Agreement

 

June 29, 2005

 

BANC OF AMERICA SECURITIES LLC

UBS SECURITIES LLC

SUNTRUST CAPITAL MARKETS, INC.

WELLS FARGO SECURITIES, LLC

COMERICA SECURITIES, INC.

 

As Initial Purchasers

 

c/o BANC OF AMERICA SECURITIES LLC

9 West 57th Street, 6th Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

Chaparral Steel Company, a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers named in Schedule B (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule B of $300,000,000 aggregate principal amount of the
Company’s 10% Senior Notes due 2013 (the “Notes”).

 

The Notes will be issued pursuant to an indenture, to be dated as of July 6,
2005 (the “Indenture”), among the Company, the Guarantors (as defined below) and
Wells Fargo Bank, National Association, as trustee (in such capacity, the
“Trustee”). Notes issued in book-entry form will be issued in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
DTC Agreement, to be dated on or prior to the Closing Date (as defined in
Section 2) (the “DTC Agreement”), among the Company and the Depositary.

 

The payment of principal of, premium and Liquidated Damages (as defined in the
Indenture), if any, and interest on the Notes and the Exchange Notes (as defined
below) will be fully and unconditionally guaranteed on a senior basis, jointly
and severally by the Guarantors listed on Schedule A hereto (collectively, the
“Guarantors”) pursuant to their guarantees (the “Guarantees”). The Notes and the
Guarantees attached thereto are herein collectively referred to as the
“Securities” and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”

 

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of July 6, 2005 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will agree to file, within 90
days of the Closing Date, a registration statement with the Securities and
Exchange Commission (the “Commission”) registering under the Securities Act of
1933 (as amended, the “Securities Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder) debt securities
of the Company and the Guarantors with terms substantially identical to the
Notes (the “Exchange Notes”) and the Guarantees thereof to be offered in
exchange for the Notes and the Guarantees thereof (the “Exchange Offer”) and, to
the extent required by the Registration Rights Agreement, a shelf registration
statement relating to resales of the Notes.

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Offering Memorandum (as defined below) and agrees that the Initial Purchasers
may resell, subject to the conditions set forth herein, all or a portion of the
Securities to

 

1



--------------------------------------------------------------------------------

subsequent purchasers (the “Subsequent Purchasers”) at any time after the date
of this Agreement. The Securities are to be offered and sold to or through the
Initial Purchasers without being registered with the Commission under the
Securities Act, in reliance upon exemptions therefrom. The terms of the
Securities and the Indenture will require that investors that acquire Securities
expressly agree that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
(“Rule 144A”) or Regulation S (“Regulation S”) thereunder).

 

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated June 17, 2005 (the “Preliminary Offering
Memorandum”), and has prepared and will deliver to each Initial Purchaser,
copies of the Offering Memorandum, dated June 29, 2005, describing the terms of
the Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Notes. As used herein, the “Offering
Memorandum” shall mean, with respect to any date or time referred to in this
Agreement, the Company’s Offering Memorandum, dated June 29, 2005, including
amendments or supplements thereto and any exhibits thereto, in the most recent
form that has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of offers to purchase Notes.

 

On or prior to the Closing Date (as defined herein), Texas Industries, Inc., a
Delaware corporation and 100% owner of the Company (“Texas Industries”) will
transfer, assign or contribute all of its subsidiaries engaged in the steel
business and certain other assets used in the steel business to the Company,
cancel certain intercompany payables between Texas Industries and the Company
and contribute to the capital of the Company all but $25 million of net
intercompany indebtedness owed by the Company to Texas Industries; the Company
will assume the liabilities arising out of the steel business or the transferred
assets (the “Contribution”).

 

In connection with the issuance of the Notes, Texas Industries has offered to
purchase for cash (the ”Tender Offer”) any and all of its outstanding 10 1/4%
Senior Notes due 2011 (the ”Parent Notes”) and has solicited consents to
proposed amendments (the “Amendment”) to the related indenture (the “Consent
Solicitation”) pursuant to the terms of an Offer to Purchase and Consent
Solicitation Statement dated June 13, 2005 and the related Consent and Letter of
Transmittal (together, as amended, the “Tender Offer Documents”).

 

On or prior to the Closing Date (as defined herein), the Company will enter into
a $150 million credit agreement among the Company, Bank of America Securities
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the lenders
party thereto (including all documents and agreements executed in connection
therewith, the “New Credit Facility”).

 

Following the Closing Date, the Board of Directors of Texas Industries will
declare a dividend whereby all of the outstanding shares of the Company’s common
stock held by Texas Industries will be distributed to the stockholders of Texas
Industries (the “Spin-Off Transaction”).

 

In connection with the Spin-Off Transaction, the issuance of the Notes and
entering into the New Credit Facility, the Company will (i) declare and pay a
cash dividend of approximately $341 million to Texas Industries (the “Dividend
Payment”) payable on or prior to the Closing Date, and (ii) declare and pay a
stock dividend to Texas Industries payable on or before the consummation of the
Spin-Off Transaction (the “Stock Dividend”).

 

The Contribution, the issuance and sale of the Notes, the entering into the New
Credit Facility, the Spin-Off Transaction, the Dividend Payment and the Stock
Dividend, and the Tender Offer and Consent Solicitation are collectively
referred to herein as the “Transactions.”

 

2



--------------------------------------------------------------------------------

Each of the Company and the Guarantors hereby confirms its agreements with the
Initial Purchasers as follows:

 

Section 1. Representations and Warranties. Each of the Company and the
Guarantors hereby jointly and severally represents, warrants and covenants to
each Initial Purchaser as follows:

 

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

(b) No Integration of Offerings or General Solicitation. Neither the Company nor
any Guarantor has, directly or indirectly, solicited any offer to buy or offered
to sell, and will not, directly or indirectly, solicit any offer to buy or offer
to sell, in the United States or to any United States citizen or resident, any
security which is or would be integrated with the sale of the Securities in a
manner that would require the Securities to be registered under the Securities
Act. None of the Company, the Guarantors, their respective affiliates (as such
term is defined in Rule 501(b) under the Securities Act (each, an “Affiliate”)),
or any person acting on its or any of their behalf (other than the Initial
Purchasers, as to whom neither the Company nor the Guarantors makes any
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, the Guarantors, their respective Affiliates or any person acting on
their behalf (other than the Initial Purchasers, as to whom neither the Company
nor any Guarantor makes any representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and the Guarantors and their respective Affiliates and
any person acting on their behalf (other than the Initial Purchasers, as to whom
neither the Company nor any Guarantor makes any representation or warranty) has
complied and will comply with the offering restrictions set forth in Regulation
S.

 

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934 (as amended, the “Exchange
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder) or quoted in a U.S. automated interdealer
quotation system.

 

(d) The Offering Memorandum. The Offering Memorandum does not, and at the
Closing Date will not, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Offering Memorandum made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through Banc of America Securities LLC expressly for use in the
Offering Memorandum. Each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its date, contains all the information specified in,
and meeting the requirements of, Rule 144A. Neither the Company nor any
Guarantor has distributed or will distribute, prior to the later of the Closing
Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Preliminary Offering Memorandum or the Offering
Memorandum.

 

(e) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and each
Guarantor, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(f) The Registration Rights Agreement. At the Closing Date, the Registration
Rights Agreement will have been duly authorized, executed and delivered by, and
will be a valid and binding agreement of, the Company and each of the
Guarantors, enforceable against the Company and each Guarantor in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification thereunder may be limited by
applicable law.

 

3



--------------------------------------------------------------------------------

(g) The DTC Agreement. At the Closing Date, the DTC Agreement will have been
duly authorized, executed and delivered by the Company, and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, will
be a valid and binding agreement of the Company, enforceable against the Company
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(h) Authorization of the Securities and the Exchange Securities. (i) The Notes
to be purchased by the Initial Purchasers from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture, at the Closing Date will have been
duly executed by the Company and, when authenticated in the manner provided for
in the Indenture and delivered against payment of the purchase price therefor,
will constitute valid and binding agreements of the Company, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture; (ii)
the Exchange Notes have been duly and validly authorized for issuance by the
Company and, when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture; and (iii) the Guarantees of the Notes and the Exchange Notes are in
the respective forms contemplated by the Indenture, have been duly authorized
for issuance and sale pursuant to this Agreement and the Indenture and, when
duly executed by each of the Guarantors, when the Notes have been authenticated
in the manner provided for in the Indenture and delivered against payment of the
purchase price therefor, and when the Exchange Notes have been issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, the Guarantees thereof, respectively,
will constitute valid and binding agreements of the Guarantors, enforceable
against the Guarantors in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and will be entitled to the benefits of the
Indenture.

 

(i) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and each of the Guarantors and, at the Closing Date, will have been
duly executed and delivered by the Company and each of the Guarantors and will
constitute a valid and binding agreement of the Company and each of the
Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(j) Authorization of the Transactions. The Company shall consummate the
Transactions in accordance with their applicable terms and shall take on a
timely basis all material actions necessary or required in relation thereto. The
Company has taken all necessary corporate action to authorize the Transactions.
As of the date on which the Transactions are consummated, the Company will have
all necessary corporate power and authority to perform all of its obligations
contemplated under each of the documents governing any of the Transactions and
will have executed any agreements in connection therewith. The terms of the
Amendment proposed in the Consent Solicitation, effected pursuant to a
supplemental indenture (the “Supplemental Indenture”), have been approved by the
requisite number of holders of the Parent Notes and the Supplemental Indenture
has become effective, and the Amendment will be operative and in full force and
effect on the Closing Date.

 

(k) Spin-Off Documents. Each of the Tax Sharing and Indemnification Agreement,
to be dated on or prior to the Closing Date, between the Company and Texas
Industries, and the Separation and Distribution Agreement, to be dated on or
prior to the Closing Date, between the Company and Texas Industries,
(collectively, the “Spin-Off Documents”), has been duly authorized and, on or
prior to the Closing Date, will be duly executed and delivered by the Company.
Each of the Spin-Off Documents conforms in all material respects to the
description thereof contained in the Offering Memorandum.

 

4



--------------------------------------------------------------------------------

(l) The Spin-Off Transaction, the Contribution and the Dividend Payment. To the
knowledge of the Company, the Spin-Off Transaction will qualify as a
distribution under section 355 of the Internal Revenue Code of 1986, as amended
(the “Code”), the Contribution will qualify as a reorganization under Section
368(a)(1)(D) of the Code, the Dividend Payment will qualify under Section
361(b)(3) of the Code and the Spin-Off Transaction, the Contribution and the
Dividend Payment will not result in the imposition of any material amount of tax
on the Company, its subsidiaries or its affiliates (including Texas Industries)
or stockholders of Texas Industries.

 

(m) Description of the Securities and the Indenture. The Notes, the Exchange
Notes, the Guarantees of the Notes and the Exchange Notes and the Indenture will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum. The Exchange Notes and the Guarantees of
the Exchange Securities will conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum and the
Registration Statement at the time such Registration Statement becomes
effective.

 

(n) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum, subsequent to the respective dates as of which information is given
in the Offering Memorandum: (i) there has been no material adverse change, or
any development that could reasonably be expected to result in such a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity, or the Guarantors (any such change is called a “Material Adverse
Change”); (ii) neither the Company and its subsidiaries, considered as one
entity, nor the Guarantors, have incurred any material liability or obligation,
indirect, direct or contingent, not in the ordinary course of business nor
entered into any material transaction or agreement not in the ordinary course of
business; and (iii) except as disclosed in the Offering Memorandum and except
for the Stock Dividend, there has been no dividend or distribution of any kind
declared, paid or made by the Company or, except for dividends paid to the
Company or other subsidiaries, any of its subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.

 

(o) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) filed with the Commission and included in
the Offering Memorandum is an independent registered public accounting firm
within the meaning of Regulation S-X under the Securities Act and the Exchange
Act.

 

(p) Preparation of the Financial Statements. The financial statements, together
with the related notes, included in the Offering Memorandum present fairly the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements have been prepared in conformity
with generally accepted accounting principles, as applied in the United States,
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the Offering Memorandum under the captions “Summary–Summary Historical
Consolidated Financial and Other Data,” “Summary–Summary Unaudited Pro Forma
Consolidated Financial Data,” “Selected Historical Consolidated Financial and
Other Data” and “Unaudited Pro Forma Consolidated Condensed Financial
Statements” and fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Offering Memorandum.

 

(q) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized, as
applicable, and is validly existing as a corporation, trust, limited liability
company, limited partnership or general partnership in good standing under the
laws of the jurisdiction of its incorporation or organization and has corporate,
trust, limited liability company, or partnership power and authority to own,
lease and operate its properties and to conduct its business as described in the
Offering Memorandum and, in the case of the Company and each of the Guarantors,
to enter into and perform its obligations, as applicable, under each of this
Agreement, the Registration Rights Agreement, the DTC Agreement, the Securities,
the Exchange Securities and the Indenture. The Company and each subsidiary is
duly qualified as a

 

5



--------------------------------------------------------------------------------

foreign corporation, trust, limited liability company, limited partnership, or
general partnership, as applicable, to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except for
such jurisdictions where the failure to so qualify or to be in good standing
would not, individually or in the aggregate, result in a Material Adverse
Change. The only jurisdictions in which the Company and its subsidiaries are
required to be so qualified are set forth in Schedule C hereto. All of the
issued and outstanding capital stock or partnership or other ownership interest
of each subsidiary has been duly authorized and validly issued, is fully paid
and nonassessable and, except as disclosed in the Offering Memorandum, is owned
by the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Schedule C hereto.

 

(r) Capitalization and Other Capital Stock Matters. At February 28, 2005, on a
consolidated basis, after giving pro forma effect to the Transactions, the
Company would have an authorized and outstanding capitalization as set forth in
the Offering Memorandum under the caption “Capitalization” (other than for
subsequent issuances of capital stock, if any, pursuant to employee benefit
plans described in the Offering Memorandum). All of the outstanding shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with federal and
state securities laws. None of the outstanding shares of capital stock of the
Company were issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company.

 

(s) Stock Exchange Listing. The Common Stock of the Company will, on or prior to
the Spin-Off Transaction, be registered pursuant to Section 12(g) of the
Exchange Act, Texas Industries has applied for such stock to be listed on the
Nasdaq Stock Market (the “Nasdaq”) and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or the application process for listing the Common
Stock on the Nasdaq, nor has the Company received any notification that the
Commission or the National Association of Securities Dealers (the “NASD”) is
contemplating terminating such registration or such listing application.

 

(t) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, or would be in default (or, with the giving
of notice or lapse of time would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, the
Company’s New Credit Facility, or to which any of the property or assets of the
Company or any of its subsidiaries is subject (each, an “Existing Instrument”),
except for such Defaults as would not, individually or in the aggregate, result
in a Material Adverse Change. The Company’s and each Guarantors’ execution,
delivery and performance of this Agreement, the Registration Rights Agreement
and the Indenture, the issuance and delivery of the Securities and the Exchange
Securities, the Company’s execution, delivery and performance of the DTC
Agreement, and consummation of the Transactions in accordance with their terms
(i) have been duly authorized by all necessary corporate, trust, limited
liability company or partnership action of the Company and the Guarantors and
will not result in any violation of the provisions of the charter or by-laws,
trust agreement, operating agreement or partnership agreement of the Company or
any subsidiary, (ii) will not conflict with or constitute a breach of, or
constitute a Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and such consents as have been obtained and are in
full force and effect and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary. No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s or any
Guarantor’s, as applicable, execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the DTC Agreement or the
Indenture, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the Transactions, except such as have been
obtained or made by the Company or such Guarantors and are in full force and
effect and except such as may be required by federal and state securities laws
with respect to the filing and effectiveness of the applicable registration
statement under the Securities Act and qualification of the Indenture

 

6



--------------------------------------------------------------------------------

under the Trust Indenture Act in connection with the Registration Rights
Agreement. As used herein, a “Debt Repayment Triggering Event” means any event
or condition which gives, or with the giving of notice or lapse of time would
give, the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries. The Existing Agreements listed in Schedule D hereto
(the “Material Existing Agreements”) are the only agreements that are material
to the Company and its subsidiaries taken as a whole.

 

(u) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, where in any such case (A)
there is a reasonable possibility that such action, suit or proceeding might be
determined adversely to the Company or such subsidiary and (B) any such action,
suit or proceeding, if so determined adversely, would reasonably be expected to
result in a Material Adverse Change or adversely affect the consummation of the
Transactions. No material labor dispute with the employees of the Company or any
of its subsidiaries exists or, to the best of the Company’s and the Guarantors’
knowledge, is threatened or imminent.

 

(v) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not reasonably be expected to result in a Material Adverse Change.
Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Change.

 

(w) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate local, state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, each such certificate,
authorization and permit being in full force and effect, and the Company and
each subsidiary is in compliance with the terms of each such certificate,
authorization and permit, except where the failure to so possess or comply would
not, individually or in the aggregate, result in a Material Adverse Change.
Except as disclosed in the Offering Memorandum, neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.

 

(x) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(p) above (or elsewhere in the
Offering Memorandum), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except such
as do not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.

 

(y) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary material federal, state and foreign income and franchise tax
returns and have paid all material taxes required to be paid by any of them and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except for such taxes that are contested in good faith by
proper proceedings. The Company has made adequate charges, accruals and reserves
in the applicable financial statements referred to in Section 1(p) above in
respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.

 

(z) Company Not an “Investment Company”. The Company is not, and after giving
effect to the Transactions, will not be, an “investment company” within the
meaning of Investment Company Act of 1940, as amended (the “Investment Company
Act”) and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.

 

7



--------------------------------------------------------------------------------

(aa) Insurance. Except as otherwise disclosed in the Offering Memorandum, each
of the Company and its subsidiaries are insured by recognized, financially sound
institutions with coverage in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes. The Company has no
reason to believe that it or any subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Change. Neither the Company nor any subsidiary has been
denied any insurance coverage that it has sought or for which it has applied.

 

(bb) No Price Stabilization or Manipulation. Neither the Company nor any
Guarantor has taken or will take, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the
consummation of the Transactions.

 

(cc) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to the Company and each Guarantor on a particular date, that on
such date (i) the fair market value of its assets is greater than the total
amount of its liabilities (including contingent liabilities), (ii) the present
fair salable value of its assets is greater than the amount that will be
required to pay its probable liabilities on its debts as they become absolute
and matured, (iii) it is then able to realize upon its assets and pay its debts
and other liabilities, including contingent obligations, as they mature, (iv) it
does not have unreasonably small capital to carry on its business as conducted
and as proposed to be conducted and (v) it does not intend to, and does not
believe that it will, incur debts and liabilities beyond its ability to pay as
such debts and liabilities mature.

 

(dd) Company’s Accounting System. The Company maintains a system of accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles, as
applied in the United States, and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

(ee) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and any of the Company’s directors or officers, in their capacities as such, to
comply in any material respect with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

 

(ff) Compliance with Environmental Laws. Except as otherwise disclosed in the
Offering Memorandum or would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change (i) neither the Company nor
any of its subsidiaries is in violation of any federal, state, local or foreign
law or regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental

 

8



--------------------------------------------------------------------------------

Law; (ii) there is no claim, action or cause of action filed with a court or
governmental authority of which the Company has been served, notified or
otherwise made aware, no investigation with respect to which the Company or any
of its subsidiaries has received written notice, and no written notice by any
person or entity alleging potential liability for investigatory costs, cleanup
costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the best of the Company’s or any
Guarantor’s knowledge, threatened against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iii) to the best of the Company’s and each Guarantor’s
knowledge, there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that reasonably could result in a violation of any Environmental Law or
form the basis of an Environmental Claim against the Company or any of its
subsidiaries or against any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law.

 

(gg) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

 

(hh) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with the applicable provisions of ERISA, or if not in
material compliance would not result in a Material Adverse Change. “ERISA
Affiliate” means, with respect to the Company or a subsidiary, any member of any
group of organizations described in Sections 414(b), (c), (m) or (o) of the Code
of which the Company or such subsidiary is a member. No “reportable event” (as
defined under ERISA) for which notice requirements have not been waived has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates and which is covered by Title IV of ERISA, except for
such reportable events which would not, individually or in the aggregate, result
in a Material Adverse Change. No “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates, if
such “employee benefit plan” were terminated as of the most recent annual
valuation date for such plan, would have an “amount of unfunded benefit
liabilities” (as defined under ERISA) that would result in a Material Adverse
Change. None of the Company, its subsidiaries or any of their ERISA Affiliates
has incurred or reasonably expects to incur any material liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 4971, 4975 or 4980B(a) of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.

 

(ii) New Credit Facility. The New Credit Facility has been duly and validly
authorized by each of the Company and the Guarantors and is the valid and
legally binding obligation of each, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(jj) Compliance with Regulation S. The Company, the Guarantors and their
respective affiliates and all persons acting on their behalf (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902(g)(2) of the
Securities Act.

 

9



--------------------------------------------------------------------------------

(kk) Compliance with Securities Laws. The Form 10 of the Company filed in
connection with the Spin-Off Transaction (the “Form 10”) complies and (as
amended or supplemented, if amended or supplemented) will comply in all material
respects with all applicable requirements of the United States federal
securities laws; and the documents incorporated or deemed incorporated by
reference into the Form 10 complied, as of their respective dates in all
material respects with all applicable requirements of United States securities
laws; and the Form 10 (including the documents incorporated or deemed to be
incorporated by reference into the Form 10) does not and (as amended or
supplemented, if amended or supplemented) will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(ll) Reporting Issuer. Upon effectiveness of the Form 10, the Company will be a
“reporting issuer,” as defined in Rule 902 under the Securities Act.

 

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers on
the Closing Date shall be deemed to be a representation and warranty by the
Company or such Guarantor to each Initial Purchaser as to the matters set forth
therein.

 

Section 2. Purchase, Sale and Delivery of the Securities

 

(a) The Securities. The Company and the Guarantors agree to issue and sell to
the several Initial Purchasers, severally and not jointly, all of the Securities
upon the terms herein set forth. On the basis of the representations, warranties
and agreements herein contained, and upon the terms but subject to the
conditions herein set forth, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of
Securities set forth opposite their names on Schedule B, at a purchase price of
97.5% of the principal amount thereof payable on the Closing Date.

 

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York,
New York 10022 (or such other place as may be agreed to by the Company and the
Initial Purchasers) at 9:00 a.m., New York City time, on July 6, 2005, or such
other time and date as Banc of America Securities LLC shall designate by notice
to the Company (the time and date of such closing are called the “Closing
Date”). The Company hereby acknowledges that circumstances under which Banc of
America Securities LLC may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or Banc of America Securities LLC to recirculate to investors copies
of an amended or supplemented Offering Memorandum or a delay as contemplated by
the provisions of Section 16 hereof.

 

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Banc of America Securities LLC for the accounts of the several
Initial Purchasers certificates for the Securities at the Closing Date against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor. The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as the Initial Purchasers may designate. Time shall
be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

 

(d) Delivery of Offering Memorandum to the Initial Purchasers. Not later than
12:00 p.m., New York City time, on the second business day following the date of
this Agreement, the Company shall deliver or cause to be delivered copies of the
Offering Memorandum in such quantities and at such places as the Initial
Purchasers shall reasonably request.

 

(e) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A (a “Qualified Institutional Buyer”) and an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act (an “Accredited Investor”).

 

10



--------------------------------------------------------------------------------

Section 3. Additional Covenants. Each of the Company and the Guarantors, jointly
and severally, further covenants and agrees with each Initial Purchaser as
follows:

 

(a) Initial Purchasers’ Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Offering Memorandum, the Company shall furnish to
the Initial Purchasers for review a copy of each such proposed amendment or
supplement, and the Company shall not use any such proposed amendment or
supplement to which the Initial Purchasers reasonably object.

 

(b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, prior to the completion of the placement of the Securities by
the Initial Purchasers with the Subsequent Purchasers, any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Offering Memorandum in order to make the statements therein, in the light of the
circumstances when the Offering Memorandum is delivered to a purchaser not
misleading, or if in the opinion of the Initial Purchasers or counsel for the
Initial Purchasers it is otherwise necessary to amend or supplement the Offering
Memorandum to comply with law, the Company agrees to promptly prepare (subject
to Section 3(a) hereof), and furnish at its own expense to the Initial
Purchasers, amendments or supplements to the Offering Memorandum so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances when the Offering Memorandum is delivered to a
purchaser be misleading or so that the Offering Memorandum, as amended or
supplemented, will comply with applicable law.

 

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the reasonable judgment of the Initial Purchasers, the
Initial Purchasers or any of their affiliates (as such term is defined in the
rules and regulations under the Securities Act) are required to deliver a
prospectus in connection with sales of, or market-making activities with respect
to, such securities, each of the Company and the Guarantors agree (A) to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10(a) of the
Securities Act, (B) to amend the applicable registration statement or supplement
the related prospectus or the documents incorporated therein when necessary to
reflect any material changes in the information provided therein so that the
registration statement and the prospectus will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and (C) to provide
the Initial Purchasers with such other documents as the Initial Purchasers may
reasonably request.

 

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3(b).

 

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Offering Memorandum and any
amendments and supplements thereto as they shall have reasonably requested;
provided that such requests are made prior to the original printing of the
Offering Memorandum, or any amendment or supplement thereto.

 

(d) Blue Sky Compliance. The Company and the Guarantors shall cooperate with the
Initial Purchasers and counsel for the Initial Purchasers to qualify or register
the Securities for sale under (or obtain exemptions from the application of) the
Blue Sky or state securities laws of those jurisdictions designated by the
Initial Purchasers, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company and the Guarantors shall not be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company and the Guarantors will advise the Initial Purchasers
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company and the Guarantors shall use their
reasonable best efforts to obtain the withdrawal thereof as soon as possible.

 

11



--------------------------------------------------------------------------------

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it and borrowings (including letters of credit) under the
New Credit Facility in the manner described under the caption “Use of Proceeds”
in the Offering Memorandum.

 

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

 

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the Nasdaq all
reports and documents required to be filed under Section 13 or 15(d) of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of Securities, the Company shall furnish, at
its expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of subsection (d)(4) of Rule 144A.

 

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
180 days following the date of the Offering Memorandum, the Company will not,
without the prior written consent of Banc of America Securities LLC (which
consent may be withheld at the sole discretion of Banc of America Securities
LLC), directly or indirectly, issue, sell, offer to sell, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the Securities Act in respect of, any debt securities of the Company or
securities exchangeable for or convertible into debt securities of the Company
(other than as contemplated by this Agreement and to register the Exchange
Securities).

 

(i) Future Reports to the Initial Purchasers. For so long as any Securities or
Exchange Securities remain outstanding, the Company, upon request, will furnish
to Banc of America Securities LLC (i) as soon as reasonably practicable after
the end of each fiscal year, copies of the Annual Report of the Company
containing the balance sheet of the Company as of the close of such fiscal year
and statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent registered public
accounting firm; (ii) as soon as reasonably practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the Nasdaq or any securities exchange; and (iii) as
soon as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock or debt securities (including the
holders of the Securities).

 

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

 

(k) Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Offering Memorandum for the time
period and upon the other terms stated in the Offering Memorandum.

 

(l) PORTAL. The Company will use its reasonable best efforts to cause the
Securities to be eligible for the National Association of Securities Dealers,
Inc. PORTAL market (the “PORTAL market”).

 

12



--------------------------------------------------------------------------------

(m) Rating of Securities. The Company shall take all reasonable action necessary
to enable Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.
(“S&P”), and Moody’s Investor Services, Inc. (“Moody’s”) to provide their
respective credit ratings to the Securities at or prior to the time of their
initial issuance.

 

Banc of America Securities LLC, on behalf of the several Initial Purchasers,
may, in its sole discretion, waive in writing the performance by the Company or
any Guarantor of any one or more of the foregoing covenants or extend the time
for their performance.

 

Section 4. Payment of Expenses. Each of the Company and the Guarantors jointly
and severally agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
Transactions (except as otherwise agreed in writing between the Company and any
Initial Purchaser), including without limitation (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent registered public accounting firm and other advisors, (iv)
all costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of each Preliminary Offering Memorandum and
the Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, this Agreement, the Registration Rights
Agreement, the Indenture, the DTC Agreement and the Securities, (v) all filing
fees, attorneys’ fees and expenses incurred by the Company, the Guarantors or
the Initial Purchasers in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the Blue Sky laws and, if requested
by the Initial Purchasers, preparing and printing a “Blue Sky Survey” or
memorandum, and any supplements thereto, advising the Initial Purchasers of such
qualifications, registrations and exemptions, (vi) the fees and expenses of the
Trustee, including the reasonable fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies and the listing
of the Securities with the PORTAL market, (viii) any filing fees incident to,
and any reasonable fees and disbursements of counsel to the Initial Purchasers
in connection with the review by the National Association of Securities Dealers,
Inc., if any, of the terms of the sale of the Securities or the Exchange
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by DTC for “book-entry” transfer, and (x) the performance by the
Company and the Guarantors of their respective other obligations under this
Agreement. Except as provided in this Section 4, Section 6, Section 8, Section
9, and Section 10 hereof (or as otherwise agreed in writing between the Company
and any Initial Purchaser), the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

 

Section 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and each Guarantor of its covenants and other obligations hereunder, and to each
of the following additional conditions:

 

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, an independent registered public
accounting firm for the Company, a letter dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountant’s “comfort letters” to Initial Purchasers, delivered
according to Statement of Auditing Standards Nos. 72 and 76 (or any successor
bulletins), with respect to the audited and unaudited financial statements and
certain financial information contained in the Offering Memorandum.

 

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

 

(i) in the judgment of the Initial Purchasers there shall not have occurred any
Material Adverse Change; and

 

13



--------------------------------------------------------------------------------

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.

 

(c) Opinion of Outside Counsel for the Company and the Guarantors. On the
Closing Date the Initial Purchasers shall have received (i) the favorable
opinion of Thompson & Knight LLP, counsel for the Company and the Guarantors,
dated as of such Closing Date, the form of which is attached as Exhibit A, and
(ii) the favorable opinion of Richards, Layton & Finger, P.A., special Delaware
counsel for the Company, dated as of such Closing Date, in Form and substance
satisfactory to the Initial Purchasers, to the effect that the approval of the
stockholders of the Company is not required under Section 271 of the General
Corporate Law of Delaware in order for the Company to effect the Spin-Off
Transaction.

 

(d) Opinion of General Counsel for Texas Industries, Inc. On the Closing Date
the Initial Purchasers shall have received the favorable opinion of Frederick G.
Anderson, General Counsel for Texas Industries, Inc., dated as of such Closing
Date, the form of which is attached as Exhibit B.

 

(e) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Shearman &
Sterling LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

 

(f) Spin-Off Transaction Opinion of Counsel. Prior to or at the Closing Date,
Texas Industries shall have received the favorable opinion of Thompson & Knight
LLP, counsel for Texas Industries, in form and substance satisfactory to the
Initial Purchasers, to the effect that the Spin-Off Transaction will qualify as
a distribution under Section 355 of the Code, the Contribution will qualify as a
reorganization under Section 368(a)(1)(D) of the Code and the Dividend Payment
will qualify under Section 361(b)(3) of the Code, and the Spin-Off Transaction,
the Contribution and the Dividend Payment will not result in the imposition of
any material amount of tax on Texas Industries, stockholders of Texas Industries
or the Company.

 

(g) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer, President or Vice President and Treasurer of the Company and
the Chairman of the Board, Chief Executive Officer, President or Vice President
of each of the Guarantors and the Chief Financial Officer or Chief Accounting
Officer of the Company and the Chief Financial Officer or chief accounting
officer of each of the Guarantors, dated as of the Closing Date, to the effect
set forth in subsection (b)(ii) of this Section 5, and further to the effect
that:

 

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred, to the best of their knowledge, any
Material Adverse Change;

 

(ii) the representations, warranties and covenants of the Company or such
Guarantor set forth in Section 1 of this Agreement are true and correct with the
same force and effect as though expressly made on and as of the Closing Date;
and

 

(iii) the Company or such Guarantor has complied with all the agreements and
satisfied all the conditions on their respective parts to be performed or
satisfied at or prior to the Closing Date.

 

(h) Bring-down Comfort Letter. On the Closing Date the Initial Purchasers shall
have received from Ernst & Young LLP, an independent registered public
accounting firm for the Company, a letter dated such date, in form and substance
satisfactory to the Initial Purchasers, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a) of
this Section 5, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date.

 

14



--------------------------------------------------------------------------------

(i) PORTAL Listing. At the Closing Date the Securities shall have been
designated for trading on the PORTAL market.

 

(j) Registration Rights Agreement. The Company and the Guarantors shall have
entered into the Registration Rights Agreement and the Initial Purchasers shall
have received executed counterparts thereof.

 

(k) New Credit Facility. The Company and the Guarantors shall have entered into
the New Credit Facility and the lenders thereunder shall have received executed
counterparts thereof and all conditions precedent to an initial borrowing by the
Company thereunder and to the issuance of letters of credit thereunder shall
have been met or be met concurrently with the closing of the offering of the
Notes and the payment of the purchase price therefor.

 

(l) Tender Offer and Consent Solicitation. (a) The Tender Offer and Consent
Solicitation shall not have been terminated by Texas Industries, (b) the
requisite consents of the holders of the Parent Notes necessary to approve the
terms of the amendments proposed in the Consent Solicitation, to be effected
pursuant to the Supplemental Indenture, shall have been obtained, (c)
concurrently with the closing of the offering of the Notes, Texas Industries
will make the Initial Payment (as defined in the Tender Offer Documents)
pursuant to the Tender Offer and Consent Solicitation, (d) upon payment of the
Initial Payment by Texas Industries, the Supplemental Indenture shall be in full
force and effect, and (e) the Company has been designated as an unrestricted
subsidiary under the indenture governing the Parent Notes.

 

(m) The Transactions. The Company shall have directed the Initial Purchasers in
writing to pay the net proceeds from the sale of the Securities, together with
borrowings under the New Credit Facility, to make the payments required pursuant
to the Transactions.

 

(n) Contribution. Texas Industries shall have made the Contribution to the
Company.

 

(o) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such other
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 4, Section 6, Section 8 and Section 9 shall at
all times be effective and shall survive such termination.

 

Section 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Initial Purchasers pursuant to Section 5, or if the sale to
the Initial Purchasers of the Securities on the Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company or any
Guarantor to perform any agreement herein or to comply with any provision hereof
(other than as a result of a breach of this Agreement by the Initial
Purchasers), each of the Company and the Guarantors jointly and severally agrees
to reimburse the Initial Purchasers (or such Initial Purchasers as have
terminated this Agreement with respect to themselves for any of the foregoing
reasons), severally, upon demand for all out-of-pocket expenses that shall have
been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including but not
limited to reasonable fees and disbursements of counsel, printing expenses,
travel expenses, postage, facsimile and telephone charges. The obligations of
the Company and the Guarantors under this Section 6 and the provisions of
Section 8 and Section 9 shall at all times be effective and shall survive any
termination of this Agreement.

 

Section 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and the Guarantors, on the other hand, hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:

 

(a) Offers and Sales to Qualified Institutional Buyers. Offers and sales of the
Securities will be made only by the Initial Purchasers or Affiliates thereof
qualified to do so in the jurisdictions in which such offers or sales are made.
Each such offer or sale shall only be made (i) to persons whom the offeror or
seller reasonably believes to be qualified institutional buyers (as defined in
Rule 144A under the Securities Act), or (ii) to non-U.S. persons outside the
United States to whom the offeror or seller reasonably believes offers and sales
of the Securities may be made in reliance upon Regulation S under the Securities
Act, upon the terms and conditions set forth in Annex I hereto, which Annex I is
hereby expressly made a part hereof.

 

15



--------------------------------------------------------------------------------

(b) No General Solicitation. The Securities will be offered by approaching
prospective Subsequent Purchasers on an individual basis. No general
solicitation or general advertising (within the meaning of Rule 502 under the
Securities Act) will be used in the United States in connection with the
offering of the Securities.

 

(c) Restrictions on Transfer. Upon original issuance by the Company and the
Guarantors, and until such time as the same is no longer required under the
applicable requirements of the Securities Act, the Securities (and all
securities issued in exchange therefor or in substitution thereof, other than
the Exchange Securities) shall bear the following legend:

 

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (i)(a) TO A PERSON
WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A (b) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 OF REGULATION S
UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $100,000, AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT OR (e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
ISSUER SO REQUESTS), (ii) TO THE ISSUER, OR (iii) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION; AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN (A) ABOVE.”

 

16



--------------------------------------------------------------------------------

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company and the Guarantors for any losses, damages
or liabilities suffered or incurred by the Company or the Guarantors, including
any losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security by a Subsequent Purchaser or
a subsequent transferee.

 

Section 8. Indemnification.

 

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees, and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser or such controlling person may become
subject, under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company and/or any Guarantor sought to be bound), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum or the Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) upon any act
or failure to act or any alleged act or failure to act by any Initial Purchaser
in connection with, or relating in any manner to, the offering contemplated
hereby, and which is included as part of or referred to in any loss, claim,
damage, liability or action arising out of or based upon any matter covered by
clause (i) above, provided that the Company and the Guarantors shall not be
liable under this clause (ii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such controlling person for any and all expenses (including the
reasonable fees and disbursements of counsel chosen by Banc of America
Securities LLC) as such expenses are reasonably incurred by such Initial
Purchaser or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission relating
to such Initial Purchaser made in reliance upon and in conformity with written
information furnished to the Company by such Initial Purchaser expressly for use
in any Preliminary Offering Memorandum or the Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company or the
Guarantors may otherwise have.

 

(b) Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Guarantors, and each of their directors and each person, if any,
who controls the Company or the Guarantors within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company, the Guarantors or any such director, or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in any Preliminary Offering Memorandum or
the Offering Memorandum (or any amendment or supplement thereto), or arises out
of or is based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission
relating to such Initial Purchaser was made in any Preliminary Offering
Memorandum or the Offering Memorandum (or any amendment or supplement thereto),
in reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser expressly for use therein; and to reimburse
the Company, the Guarantors or any such director or controlling person for any
legal and other expenses reasonably incurred by the Company, the Guarantors or
any such director or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company and the Guarantors hereby acknowledge
that the only

 

17



--------------------------------------------------------------------------------

information that the Initial Purchasers have furnished to the Company expressly
for use in any Preliminary Offering Memorandum or the Offering Memorandum (or
any amendment or supplement thereto) are the statements set forth (A) as the
ninth paragraph on the inside front cover page of the Offering Memorandum
concerning stabilization by the Initial Purchasers and (B) in the sixth
paragraph under the caption “Plan of Distribution” in the Offering Memorandum;
and the Initial Purchasers severally confirm that such statements are correct.
The indemnity agreement set forth in this Section 8(b) shall be in addition to
any liabilities that each Initial Purchaser may otherwise have.

 

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (Banc of America Securities LLC in the case of Section 8(b) and Section
9), representing the indemnified parties who are parties to such action) or (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 8(c) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

Section 9. Contribution. If the indemnification provided for in Section 8 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims,

 

18



--------------------------------------------------------------------------------

damages, liabilities or expenses referred to therein, then each indemnifying
party shall contribute to the aggregate amount paid or payable by such
indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company and the Guarantors, and the total discount
received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities. The relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8 with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8 for purposes of indemnification.

 

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule B. For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company or any
Guarantor.

 

19



--------------------------------------------------------------------------------

Section 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchasers by notice given to the
Company if at any time after the date of this Agreement (i) trading or quotation
in any of Texas Industries’ or the Company’s securities shall have been
suspended or limited by the Commission or by the NYSE, or trading in securities
generally on either the Nasdaq Stock Market or the NYSE shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such stock exchanges by the Commission or the NASD; (ii) a
general banking moratorium shall have been declared by any of federal, New York,
Delaware, Texas or California authorities; (iii) there shall have occurred any
outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Initial Purchasers is material and adverse
and makes it impracticable to market the Securities in the manner and on the
terms described in the Offering Memorandum or to enforce contracts for the sale
of securities; (iv) in the judgment of the Initial Purchasers there shall have
occurred any Material Adverse Change; or (v) the Company or any of its
subsidiaries shall have sustained a loss by strike, fire, flood, earthquake,
accident or other calamity of such character as in the judgment of the Initial
Purchasers may interfere materially with the conduct of the business and
operations of the Company and its subsidiaries regardless of whether or not such
loss shall have been insured. Any termination pursuant to this Section 10 shall
be without liability on the part of (a) the Company or any Guarantor to any
Initial Purchaser, except that the Company and the Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (b) any Initial Purchaser to the Company or any Guarantor, or (c) any
party hereto to any other party except that the provisions of Section 8 and
Section 9 shall at all times be effective and shall survive such termination.

 

Section 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, of their respective officers and of the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser or the Company or any Guarantor or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

 

Section 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or facsimiled and confirmed to the parties hereto as
follows:

 

If to the Initial Purchasers:

 

Banc of America Securities LLC

9 West 57th Street, 6th Floor

New York, NY 10019

Facsimile: (212) 847-5038

Attention: High Yield Capital Markets

 

with a copy to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Facsimile: (646) 848-7293

Attention: Andrew R. Schleider

 

If to the Company and the Guarantors:

 

Chaparral Steel Company

300 Ward Street

Midlothian, Texas 76065

Attention: General Counsel

 

20



--------------------------------------------------------------------------------

with a copy to:

 

Thompson & Knight LLP

1700 Pacific Avenue

Suite 3300

Dallas, Texas 75201

Facsimile: (214) 969-1751

Attention: Joe Dannenmaier

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 8 and Section 9, and in
each case their respective successors, and no other person will have any right
or obligation hereunder. The term “successors” shall not include any purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

Section 14. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

Section 15. Governing Law; Consent to Jurisdiction.

 

(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the United States District Court for the
Southern District of New York or the courts of the State of New York in each
case located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the non-exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any such court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding. Service of
any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum.

 

Section 16. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule B bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If any one or more of the Initial Purchasers shall
fail or refuse to purchase Securities and the aggregate number of Securities
with respect to which such default occurs exceeds 10% of the aggregate number of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Section 4, Section 6, Section 8 and

 

21



--------------------------------------------------------------------------------

Section 9 shall at all times be effective and shall survive such termination. In
any such case either the Initial Purchasers or the Company shall have the right
to postpone the Closing Date, as the case may be, but in no event for longer
than seven days in order that the required changes, if any, to the Offering
Memorandum or any other documents or arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

Section 17. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The Table of
Contents and the section headings herein are for the convenience of the parties
only and shall not affect the construction or interpretation of this Agreement.
Each of the Company and the Guarantors acknowledges and agrees that in
connection with the purchase and sale of the Notes contemplated by this
Agreement, the Company and the Guarantors and each Initial Purchaser and any
affiliate through which it may be acting (each, a “Transaction Affiliate”) have
an arm’s length business relationship that creates no fiduciary duty on the part
of each Initial Purchaser or any Transaction Affiliate and each expressly
disclaims any fiduciary relationship.

 

22



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

CHAPARRAL STEEL COMPANY

By:

 

/s/ Cary D. Baetz

--------------------------------------------------------------------------------

Name:

 

Cary D. Baetz

Title:

 

Vice President, Treasurer and Secretary



--------------------------------------------------------------------------------

CHAPARRAL STEEL INVESTMENTS, INC.

CHAPARRAL (VIRGINIA) INC.

AMERICAN MATERIAL TRANSPORT, INC.

By:

 

/s/ Richard M. Fowler

--------------------------------------------------------------------------------

   

Authorized Officer



--------------------------------------------------------------------------------

CHAPARRAL STEEL HOLDINGS, LLC

CHAPARRAL STEEL TRUST

CHAPARRAL STEEL TEXAS, LLC

By:

 

/s/ Richard M. Fowler

--------------------------------------------------------------------------------

   

Authorized Officer

CHAPARRAL STEEL MIDLOTHIAN, LP

By:

 

Chaparral Steel Texas, LLC, its general partner

By:

 

/s/ Richard M. Fowler

--------------------------------------------------------------------------------

   

Authorized Officer

TXI STAR RECYCLING LP

By:

 

Chaparral Steel Texas, LLC, its general partner

By:

 

/s/ Richard M. Fowler

--------------------------------------------------------------------------------

   

Authorized Officer



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC

UBS SECURITIES LLC

SUNTRUST CAPITAL MARKETS, INC.

WELLS FARGO SECURITIES, LLC

COMERICA SECURITIES, INC.

By:

 

Banc of America Securities LLC

By:

 

/s/ Sean Dineen

--------------------------------------------------------------------------------

Name:

 

Sean Dineen

Title:

 

Principal



--------------------------------------------------------------------------------

SCHEDULE A

 

GUARANTORS

 

Chaparral Steel Investments, Inc.

Chaparral Steel Holdings, LLC

Chaparral Steel Trust

Chaparral Steel Texas, LLC

Chaparral Steel Midlothian, LP

Chaparral (Virginia) Inc.

TXI Star Recycling LP

American Material Transport, Inc.



--------------------------------------------------------------------------------

SCHEDULE B

 

Initial Purchasers

 

  

$300,000,000

Notes due 2013

 

Aggregate Principal
Amount of
Securities to be
Purchased

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC

   $ 175,500,000

UBS SECURITIES LLC

     94,500,000

SUNTRUST CAPITAL MARKETS, INC.

     12,750,000

WELLS FARGO SECURITIES, LLC

     12,750,000

COMERICA SECURITIES, INC.

     4,500,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 300,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

B-1



--------------------------------------------------------------------------------

SCHEDULE C

 

CHAPARRAL STEEL COMPANY

 

SUBSIDIARIES

 

     Authorized to
Do business in:


--------------------------------------------------------------------------------

   State of
Incorporation
or Organization:


--------------------------------------------------------------------------------

Chaparral Steel Investments, Inc.

  

DE

   Delaware

Chaparral Steel Holdings, LLC

  

DE

   Delaware

Chaparral Steel Trust

  

DE

   Delaware

Chaparral Steel Texas, LLC

  

DE, TX

   Delaware

Chaparral Steel Midlothian, LP

  

DE, TX

   Delaware

Chaparral (Virginia) Inc.

  

DE, VA

   Delaware

TXI Star Recycling LP

  

DE

   Delaware

American Material Transport, Inc.

  

DE

   Delaware

Aceros Chaparral, S. de R. L. de C. V.

  

Mexico

   Mexico

Servicios Chaparral, S. de R. L. de C. V.

  

Mexico

   Mexico



--------------------------------------------------------------------------------

SCHEDULE D

 

MATERIAL EXISTING AGREEMENTS

 

1.

Tax Sharing and Indemnification Agreement between the Company and Texas
Industries, Inc.;

 

2.

Separation and Distribution Agreement between the Company and Texas Industries,
Inc.;

 

3.

New Credit Facility;

 

4.

Indenture;

 

5.

Indenture dated as of June 6, 2003 among Texas Industries, Inc., the Initial
Guarantors (as defined therein) and Wells Fargo Bank, National Association, as
Trustee, as amended or supplemented;

 

6.

Credit Agreement, dated as of June 6, 2003, among Texas Industries, Inc., TXI
Operations, LP, Riverside Cement Company, Chaparral Steel Midlothian, LP,
Chaparral (Virginia) Inc., Bank of America, N.A. (in its capacity as
administrative agent for the Lenders), and Banc of America Securities LLC, Wells
Fargo Foothill LLC and JPMorgan Chase Bank (Banc of America Securities LLC,
Wells Fargo Foothill LLC and JPMorgan Chase Bank, collectively, the “Lenders”);

 

7.

First Amendment to Credit Agreement dated as of July 29, 2003, among Texas
Industries, Inc., TXI Operations LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders;

 

8.

Second Amendment to Credit Agreement, dated as of November 24, 2003, among Texas
Industries, Inc., TXI Operations, LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders;

 

9.

Third Amendment to Credit Agreement, dated as of May 27, 2004, among Texas
Industries, Inc., TXI Operations, LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders; and

 

10.

Fourth Amendment to Credit Agreement, dated as of August 4, 2004, among Texas
Industries, Inc., TXI Operations, LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders.

 

11.

Registration Rights Agreement, dated June 6, 2003, by and among Texas
Industries, Inc., the guarantors named therein and the initial purchasers named
therein.

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

The opinion of Outside Counsel for the Company and the Guarantors to be
delivered pursuant to Section 5(c) of the Purchase Agreement shall be to the
effect that:

 

1.

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware.

 

2.

The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement, DTC Agreement, the Notes, the Exchange Notes and
the Indenture.

 

3.

The Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change.

 

4.

The Purchase Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

 

5.

Each of the Registration Rights Agreement and the DTC Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company and, in the case of the Registration Rights Agreement, each
Guarantor, enforceable against the Company and, in the case of the Registration
Rights Agreement, each Guarantor, in accordance with its terms.

 

6.

The Indenture has been duly authorized, executed and delivered by the Company
and each of the Guarantors and constitutes a valid and binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each of
the Guarantors in accordance with its terms.

 

7.

The Notes are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to the Purchase
Agreement and the Indenture and, when executed by the Company and authenticated
by the Trustee in the manner provided in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

 

8.

The Exchange Notes have been duly and validly authorized for issuance by the
Company and when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

9.

The Guarantees of the Notes and the Exchange Notes are in the respective forms
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to the Purchase Agreement and the Indenture and, with respect to the
Notes, have been duly executed by each of the Guarantors and, when the Notes
have been authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, and when the Exchange
Notes have been issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, the
Guarantees thereof will constitute valid and binding agreements of the
Guarantors, enforceable against the Guarantors in accordance with their terms.

 

10.

The Notes, the Exchange Notes, the Guarantees of the Notes and the Exchange
Notes and the Indenture conform in all material respects to the descriptions
thereof contained in the Offering Memorandum.



--------------------------------------------------------------------------------

11.

The statements in the Offering Memorandum under the captions “Description of
Certain Indebtedness,” “Certain Relationships and Related Transactions,”
“Description of Notes,” “Certain United States Federal Income Tax Consequences”
and “Notice to Investors” and insofar as such statements constitute matters of
law, summaries of legal matters, documents or legal proceedings, or legal
conclusions, have been reviewed by us and fairly summarize, in all material
respects, the matters referred to therein.

 

12.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s or any Guarantors’ execution, delivery and
performance of the Purchase Agreement, the Registration Rights Agreement, the
DTC Agreement, the Indenture or the issuance and delivery of the Securities or
the Exchange Securities, or consummation of the Transactions, except such as
have been obtained or made by the Company or such Guarantors and are in full
force and effect and except such as may be required by state securities laws and
with respect to the filing and effectiveness of the applicable registration
statement under the Securities Act in connection with the Registration Rights
Agreement and qualification of the Indenture under the Trust Indenture Act.

 

13.

The Company’s and each Guarantors’ execution and delivery of the Purchase
Agreement, the Registration Rights Agreement, the Indenture, the Company’s
execution, delivery and performance of the DTC Agreement, the issuance and
delivery of the Notes and the Exchange Notes and the consummation of the
Transactions (i) with respect to the Company, have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or the charter or by-laws,
trust agreement, operating agreement, or partnership agreement of any domestic
subsidiary; (ii) assuming the receipt by Texas Industries of requisite consents
pursuant to the Consent Solicitation and effectiveness of the Amendment, will
not constitute a breach of, or Default or a Debt Repayment Triggering Event
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its domestic
subsidiaries pursuant to, or require the consent of any other party under, the
agreements listed on Exhibit A hereto (each, a “Material Existing Instrument”),
other than such consents as have already been obtained and are in full force and
effect; and (iii) to the best of our knowledge, will not result in any violation
of any law, administrative regulation or administrative or court decree
applicable to the Company or any domestic subsidiary.

 

14.

The Company is not, and after giving effect to the Transactions will not be, an
“investment company” within the meaning of the Investment Company Act.

 

15.

To our knowledge, no Material Existing Instrument, or the performance thereof,
creates a default under any other Material Existing Instrument, except in each
such case for such defaults as would not, individually or in the aggregate,
result in a Material Adverse Change.

 

16.

Assuming the accuracy of the representations, warranties and covenants of the
Company, Guarantors and the Initial Purchasers contained in the Purchase
Agreement, no registration of the Notes under the Securities Act, and no
qualification of the Indenture under the Trust Indenture Act with respect
thereto, is required in connection with the purchase of the Notes by the Initial
Purchasers or the initial resale of the Notes by the Initial Purchasers in the
manner contemplated by the Purchase Agreement and the Offering Memorandum other
than any registration or qualification that may be required in connection with
the Exchange Offer contemplated by the Offering Memorandum and the Registration
Rights Agreement. We, with your consent, express no opinion, however, as to when
or under what circumstances any Notes initially sold by the Initial Purchasers
may be reoffered or resold.

 

In addition, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent registered
public accounting firm for the Company and with representatives of the Initial
Purchasers at which the contents of the Offering Memorandum, and any supplements
or amendments thereto, and related matters were discussed and, although we have
not independently verified and are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Offering Memorandum (other than as specified in paragraph 11
hereof), and any supplements or amendments thereto, on the basis of the
foregoing, nothing has come to our attention which would lead us to believe that
the Offering Memorandum, either as of its date or at the Closing Date, contained
or contains an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading (it being
understood that we express no belief as to the financial statements and related
notes thereto or other financial, statistical or accounting data derived
therefrom, included in the Offering Memorandum or any amendments or supplements
thereto).

 

 



--------------------------------------------------------------------------------

EXHIBIT B

 

The form of opinion of General Counsel for Texas Industries, Inc. to be
delivered pursuant to Section 5(d) of the Purchase Agreement shall be to the
effect that:

 

1. Each Guarantor has been duly incorporated or organized and is validly
existing as a corporation, trust, limited liability company or partnership in
good standing under the laws of the jurisdiction of its incorporation or
organization, and has corporate, trust, limited liability company or partnership
power and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum and, to the best of my
knowledge, is duly qualified as a foreign corporation, trust, limited liability
company or partnership to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.

 

2. All of the issued and outstanding capital stock or partnership or other
ownership interest of each Guarantor has been duly authorized and validly
issued, and is fully paid and non-assessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge lien or encumbrance, or to the best of my knowledge, any
pending or threatened claim, other than the pledge of such capital stock or
partnership or other ownership interest pursuant to the Credit Agreement.

 

3. All of the outstanding shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and, to the best
of my knowledge, have been issued in compliance with federal and state
securities laws.

 

4. The statements in the Offering Memorandum under the captions “Risk
Factors—Risks Related to the Notes—Federal and state statutes allow courts,
under specific circumstances, to void the notes or the guarantees and require
note holders to return payments received from the issuer or the guarantors,”
“Risk Factors—Risks Relating to our Company—We may incur substantial
expenditures to comply with environmental laws which may adversely affect our
results of operation and financial condition,” “Business—Legal Proceedings,”
“Business—Environmental” and “Management,” insofar as such statements constitute
matters of law, summaries of legal matters, the Company’s charter or by-law
provisions, documents or legal proceedings, or legal conclusions, have been
reviewed by me and fairly present and summarize, in all material respects, the
matters referred to therein.

 

5. No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the Company’s or any Guarantors’ execution, delivery and
performance of the Purchase Agreement, the Registration Rights Agreement, the
DTC Agreement or the Indenture, the issuance and delivery of the Securities or
the Exchange Securities, or consummation of the Transactions, except such as
have been obtained or made by the Company or such Guarantors and are in full
force and effect under the Securities Act and except such as may be required by
state securities laws with respect to the Registration Rights Agreement and the
filing and effectiveness of the applicable registration statement under the
Securities Act.

 

6. The Company’s and each Guarantor’s execution and delivery of the Purchase
Agreement, the Registration Rights Agreement and the Indenture, the Company’s
execution, delivery and performance of the DTC Agreement, the issuance and
delivery of the Securities and the Exchange Securities, and the consummation of
the Transactions (i) have been duly authorized by all necessary corporate,
trust, limited liability company or partnership action of the Company and the
Guarantors and will not result in any violation of the provisions of the charter
or by-laws, trust agreement, operating agreement or partnership agreement of the
Company or any subsidiary; (ii) assuming the receipt by Texas Industries of
requisite consents pursuant to the Consent Solicitation and effectiveness of the
Amendment, will not constitute a breach of, or Default or a Debt Repayment
Triggering Event under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
domestic subsidiaries pursuant to, or require the consent of any other party to,
the agreements listed on Exhibit A hereto (each, a “Material Existing
Instrument”); and (iii) to the best of my knowledge, after reasonable
investigation, will not result in any violation of any law, administrative
regulation or administrative or court decree applicable to the Company or any
subsidiary.



--------------------------------------------------------------------------------

7. To the best of my knowledge, after reasonable investigation, neither the
Company nor any subsidiary is in violation of its charter or by-laws or any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary or is in Default in the performance or observance of
any obligation, agreement, covenant or condition contained in any Material
Existing Instrument, except in each such case for such violations or Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Change.

 

8. Except as otherwise disclosed in the Offering Memorandum, there are no legal
or governmental actions, suits or proceedings pending or, to the best of my
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, where in any such case (A)
there is a reasonable possibility that such action, suit or proceeding might be
determined adversely to the Company or such subsidiary and (B) any such action,
suit or proceeding, if so determined adversely, would reasonably be expected to
result in a Material Adverse Change or adversely affect the consummation of the
Transactions.

 

9. Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Change.

 

10. The Company and each subsidiary possess such valid and current certificates,
authorizations or permits issued by the appropriate local, state, federal or
foreign regulatory agencies or bodies necessary to conduct their respective
businesses, each such certificate, authorization and permit being in full force
and effect, and the Company and each subsidiary is in compliance with the terms
of each such certificate, authorization and permit, except where the failure to
so possess or comply would not, individually or in the aggregate, result in a
Material Adverse Change. Neither the Company nor any subsidiary has received any
notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.

 

I have participated in conferences with officers and other representatives of
the Company, representatives of the independent registered public accounting
firm for the Company and with representatives of the Initial Purchasers at which
the contents of the Offering Memorandum, and any supplements or amendments
thereto, and related matters were discussed and, although I have not
independently verified and am not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Offering Memorandum (other than as specified in paragraph 4
above), and any supplements or amendments thereto, on the basis of the
foregoing, nothing has come to my attention which would lead me to believe that
the Offering Memorandum, either as of its date or at the Closing Date, contained
or contains an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being
understood that I express no belief as to the financial statements and the
related notes thereto or other financial, statistical or accounting data derived
therefrom, included in the Offering Memorandum or any amendments or supplements
thereto).



--------------------------------------------------------------------------------

ANNEX I

 

TERMS AND CONDITIONS OF OFFERS AND SALES

 

The Initial Purchaser understands that:

 

a) The Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Securities in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 under the Securities Act (i) as part of its distribution at any time
and (ii) otherwise until 40 days after the later of the commencement of the
offering of the Securities pursuant hereto and the Closing Date, other than in
accordance with Regulation S of the Securities Act or another exemption from the
registration requirements of the Securities Act. The Initial Purchaser agrees
that, during such 40-day restricted period, it will not cause any advertisement
with respect to the Securities (including any “tombstone” advertisement) to be
published in any newspaper or periodical or posted in any public place and will
not issue any circular relating to the Securities, except such advertisements as
permitted by and including the statements required by Regulation S.

 

b) The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 under the Securities Act, it will send to such
distributor, dealer or person receiving a selling concession, fee or other
remuneration a confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the Offering and the
Closing Date, except in either case in accordance with Regulation S under the
Securities Act (or Rule 144A or to Institutional Accredited Investors in
transactions that are exempt from the registration requirements of the
Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S during the period referred
to above to any distributor, dealer or person receiving a selling concession,
fee or other remuneration, you must deliver a notice to substantially the
foregoing effect. Terms used above have the meanings assigned to them in
Regulation S.”